ORDER

By order dated April 8, 1992, this court suspended Michael L. Kiefer from the practice of law for 12 months for misrepresentation and conflict of interest in arranging a loan for $75,000 from two of his clients to another client who subsequently defaulted on the loan. In that order, this court stated that Kiefer could apply for reinstatement upon expiration of the 12-month period of suspension providing he had successfully completed the professional responsibility portion of the bar examination, demonstrated that he is fit to practice law and that his past misconduct is not likely to recur, and satisfied other conditions imposed by this court. On July 12, 1993, Kiefer filed his petition for reinstatement with this court. Thereafter, the Director of the Office of Lawyers Professional Responsibility commenced an investigation pursuant to Rule 18, Rules on Lawyers Professional Responsibility.
*614This matter came on for hearing before a Panel of the Lawyers Professional Responsibility Board on September 8, 1993. On September 22, 1993, the Director filed the Panel’s Findings of Fact, Conclusions of Law and Recommendation along with the Director’s report and conclusions of the Rule 18 investigation. The Panel concluded, among other things, that Kiefer “has demonstrated by clear and convincing evidence that he is presently fit to practice and that his past misconduct is not likely to recur” and that Kiefer “has undergone a moral change and is now morally and psychologically fit to practice.” The Panel recommended that this court reinstate Kiefer. By letter dated September 22, 1993, the Director informed this court that she and Kiefer concur with the Panel’s Recommendation and request that the court make its decision without a referee hearing, briefing or oral argument.
In consideration of the Director’s Report and Conclusions of Investigation, the Panel’s Findings of Fact, Conclusions of Law and Recommendation, the parties’ concurrence with the Panel’s Recommendation, and the filings and record herein,
IT HEREBY IS ORDERED:
That Michael L. Kiefer’s petition for reinstatement is granted and he hereby is reinstated to the practice of law, effective immediately.
/s/ M. Jeanne Coyne M. JEANNE COYNE Associate Justice